DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Objections
Claims 8, 9 and 20 are objected to because of the following informalities: 
In claim 8, line 2, it is suggested that “from-a” be replaced with “from a”. 
Claim 9 is depending on claim 8.
In claim 20, line 1, it is suggested that “MIMO-system” be replaced with “MIMO system”. 

Response to Arguments
Applicant’s arguments, filed on 07/22/2022, with respect to claim rejections under 35 USC 103, have been considered but are moot in view of a new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-15, 18-20, 51-56, 59-64, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2003/0071925 A1) in view of Sasaki et al. (US 2008/0233879 A1) and Cloutier et al. (US 2016/0329949 A1).
Consider claims 1 and 51:
	Kanno discloses a MIMO system that applies continuous analog channel estimation (see Fig. 18 and paragraphs 0150-0151, where Kanno describes a wireless receiver 60D that comprises antennas 61a and 61b), the MIMO system comprising: 
a transmitter (TX) that transmits a transmitted signal (see paragraph 0007, where Kanno describes an OFDM modulated signal is transmitted);
a receiver (RX) including: a plurality of antennas wherein each antenna receives the transmitted signal and outputs an associated received signal (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the antenna 61a outputs a received RF signal on a first tuner portion, and the antenna 61b outputs a received  RF signal on a second tuner portion);  
a baseband conversion processor that either includes an independent oscillator or recovers the predetermined reference signal including either or both of signal amplitude and phase, each associated received signal being multiplied with an independent oscillator signal or a recovered reference signal and with its quadrature component in the analog domain (see Fig. 18 and paragraphs 0150-0152, where Kanno describes a PLL 69 that outputs signals to mixers 68a and 67a via a phase shifter 70, and the received signal on the first tuner portion is provided to the mixers 68a and 67a; see paragraph 0081, where Kanno describes that the PLL 69 has a local oscillator frequency; see paragraph 0091, where Kanno describes that the PLL 69, mixers 67, 68 and the phase shifter 70 form a quadrature mixer; see paragraphs 0013-0014, where Kanno describes that a mixer multiplies its input signals; see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the multiplications are performed before analog-to-digital converter (ADC) 79a), 
resulting in processor output signals that are low-pass signals with at least partially compensated inter-antenna phase shift (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the results of the multiplications are provided to low-pass filters (LPF) 71a and 72a);  
an amplitude and phase compensation processor that adjusts outputs from the baseband conversion processor via analog phase shifters (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the outputs of the low-pass filters (LPF) 71a and 72a are provided to phase shifters (PS) 73a and 74a which perform phase shifting before analog-to-digital converter (ADC) 79a); and 
an analog adder that sums output signals from the amplitude and phase compensation processor as a summed signal output thereby emulating signal combining and beamforming (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the phase shifted signals from the phase shifters 73a and 74a are provided to adder 75a),
the summed signal output having a real component Re(ωLPF(t)) (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the phase shifter 73a is connected to the output of mixer 67a; see paragraph 0120, where Kanno describes that the output of the mixer 67a is baseband signal I with a real axis) and 
imaginary component Im(ωLPF(t)) (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the phase shifter 74a is connected to the output of mixer 68a; see paragraph 0120, where Kanno describes that the output of the mixer 68a is baseband signal Q with an imaginary axis); and
an analog to digital converter that samples the real component Re(ωLPF(t)) and imaginary component Im(ωLPF(t)) of the summed signal output (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the output of the adder 75a is provided to ADC 79; see paragraph 0082, where Kanno describes that the ADC 79 converts analog input signal to a digital signal using a sampling clock).
	Kanno does not specifically disclose: (1), a transmitted signal includes a data signal combined with a predetermined reference signal, and (2), the output signals including an output signal for each antenna in the plurality of antennas.
	Regarding (1), Sasaki teaches: a transmitted signal includes a data signal combined with a predetermined reference signal (see Fig. 1 and paragraph 0052, where Sasaki describes a transmitter that combines the modulated M-CDMA data signal and a pilot signal for transmission; see Fig. 2A and paragraph 0066, where Sasaki describes that the pilot signal is positioned at the center of the modulated M-CDMA data signal on frequency axis).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a transmitted signal includes a data signal combined with a predetermined reference signal, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
Regrading (2), Cloutier teaches: output signals including an output signal for each antenna in a plurality of antennas (see Fig. 5 and paragraphs 0070-0071, where Cloutier describes that the adders 68a and 68b sum analog in-phase and quadrature-phase signals from antennas 21a, 21b, and 21n).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the output signals including an output signal for each antenna in the plurality of antennas, as taught by Cloutier to modify the method of Kanno in order to provide wide bandwidth with relatively low power consumption, as discussed by Cloutier (see paragraph 0024).
	Consider claims 3 and 52:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 1 and 51 above. Kanno discloses: the transmitter transmits the transmitted signal by orthogonal frequency division multiplexing (OFDM) (see paragraph 0149, where Kanno describes that the receiver receives OFDM signals). 
	Consider claims 4 and 53:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 1 and 51 above. Kanno discloses: the analog adder applies a weight sum when summing the processor output signals (see paragraphs 0153-0154, where Kanno describes weighted adding of each of demodulation results). 
	Consider claims 5 and 54:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 1 and 51 above. Kanno discloses: the baseband conversion processor includes a local oscillator instead of a signal recovery circuit (see paragraph 0081, where Kanno describes that the PLL 69 has a local oscillator frequency). 
	Consider claims 6 and 55:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 1 and 51 above. Kanno discloses: a plurality of first mixers with each antenna having an associated first mixer (see Fig. 18 and paragraphs 0150-0152, where Kanno describes mixer 63a for the first antenna 61a and mixer 63b for the second antenna 61b); and a plurality of second mixers with each antenna having a second mixer (see Fig. 18 and paragraphs 0150-0152, where Kanno describes mixer 67a for the first antenna 61a and mixer 67b for the second antenna 61b). 
	Kanno does not specifically disclose: at least one reference signal recovery circuit. 
	Sasaki teaches: a reference signal recovery circuit (see Fig. 1 and paragraph 0061, where Sasaki describes that a band pass filter 160 extracts only a pilot signal component from a signal received by antenna 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: at least one reference signal recovery circuit, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claims 7 and 56:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 6 and 55 above. Kanno does not specifically disclose: each antenna has an associated signal recovery circuit. 
 	Sasaki teaches: each antenna has an associated signal recovery circuit (see Fig. 1 and paragraphs 0061-0063, where Sasaki describes that the receiver 151 includes a quadrature demodulator 163).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each antenna has an associated signal recovery circuit, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claims 10 and 59:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 6 and 54 above. Kanno does not specifically disclose: an associated reference signal recovery circuit of each antenna isolates and recovers the predetermined reference signal as an associated isolated reference signal from the associated received signal;  an associated first mixer of each antenna multiplies the associated isolated reference signal with the associated received signal to produce an associated in-phase-derived output signal;  and an associated second mixer of each antenna multiplies a quadrature component of the associated isolated reference signal with the associated received signal to produce a quadrature-derived output signal such that the associated in-phase-derived output signal and the quadrature-derived output signal are the processor output signals. 
	Sasaki teaches: an associated reference signal recovery circuit of an antenna isolates and recovers a predetermined reference signal from the received signal (see Fig. 1 and paragraph 0061, where Sasaki describes that a band pass filter 160 extracts only a pilot signal component from a signal received by antenna 152);  an associated first mixer of each antenna multiplies the associated isolated reference signal with the associated received signal to produce an associated in-phase-derived output signal, and an associated second mixer of each antenna multiplies a quadrature component of the associated isolated reference signal with the associated received signal to produce a quadrature-derived output signal such that the associated in-phase-derived output signal and the quadrature-derived output signal are the processor output signals (see Fig. 1 and paragraph 0063, where Sasaki describes that a quadrature demodulator 163 performs multiplication between the extracted pilot signal and the signal received by the antenna 152; see Fig. 3 and paragraph 0079-0082, where Sasaki describes that the quadrature demodulator 163 generates an in-phase signal and a quadrature signal).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: an associated reference signal recovery circuit of each antenna isolates and recovers the predetermined reference signal as an associated isolated reference signal from the associated received signal;  an associated first mixer of each antenna multiplies the associated isolated reference signal with the associated received signal to produce an associated in-phase-derived output signal;  and an associated second mixer of each antenna multiplies a quadrature component of the associated isolated reference signal with the associated received signal to produce a quadrature-derived output signal such that the associated in-phase-derived output signal and the quadrature-derived output signal are the processor output signals, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claims 11 and 60:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 10 and 59 above. Kanno discloses: a plurality of low noise amplifiers positioned between each antenna and baseband conversion processor (see Fig. 5 and paragraph 0023, where Kanno describes an RF-AGC amplifier that amplifies RF signal received from antenna, the RF-AGC comprises a low noise amplifier (LNA)). 
	Consider claims 12 and 61:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 10 and 59 above. Kanno does not specifically disclose: each associated reference signal recovery circuit includes an injection locked oscillator, a phase locked loop, or a bandpass filter.
	Sasaki teaches: each associated reference signal recovery circuit includes an injection locked oscillator, a phase locked loop, or a bandpass filter (see Fig. 1 and paragraph 0061, where Sasaki describes that a band pass filter 160 extracts only a pilot signal component from a signal received by antenna 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: each associated reference signal recovery circuit includes an injection locked oscillator, a phase locked loop, or a bandpass filter, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claims 13 and 62:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 10 and 59 above. Kanno does not specifically disclose: sufficient frequency separation may be provided between the predetermined reference signal and data signals to enable each reference recovery circuit. 
	Sasaki teaches: sufficient frequency separation may be provided between the predetermined reference signal and data signals to enable each reference recovery circuit (see Fig. 2A and paragraph 0066, where Sasaki describes that the pilot signal is positioned at the center of the modulated signal on the frequency axis, and the pilot signal is separated from the data signal M-CDMA on the frequency axis).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: sufficient frequency separation may be provided between the predetermined reference signal and data signals to enable each reference recovery circuit, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claims 14 and 63:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 10 and 60 above. Kanno discloses: a plurality of filters extract a baseband signal and filter out noise from the associated in-phase-derived output signal outputted by the first plurality of mixers and a second plurality of low pass filters extract associated quadrature-derived outputted by the second plurality of mixers (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the outputs of the quadrature mixers 67a and 68a are provided to low-pass filters (LPF) 71a and 72a). 
	Consider claims 15 and 64:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 14 and 63 above. Kanno discloses: a low pass filter and/or down converter that receives the summed signal output and outputs an analog baseband signal (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the output of the adder 75a is provided to low pass filter (LPF) 78a before analog to digital conversion by ADC 79a). 
	Consider claims 18 and 67:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 12 and 61 above. Kanno discloses: an analog to digital converter that converts an analog baseband signal to digital baseband signal (see Fig. 18 and paragraphs 0150-0152, where Kanno describes that the processed baseband signal is provided to analog-to-digital converter (ADC) 79a) and a demodulator that demodulates the digital baseband signal (see Fig. 12 and paragraph 0111, where Kanno describes that digital signal output from the ADC is provided to OFDM demodulator 97). 
	Consider claim 19:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claim 1 above. Kanno discloses: associated phase shifters, each phase shifter receiving in-phase-derived control signal and a quadrature-derived control signal such that outputs from the baseband conversion processor are phase adjusted (see Fig. 18 and paragraphs 0150-0152, where Kanno describes phase shifter 73a and phase shifter 74a, the phase shifters receive signals from mixers 67a and mixer 68a; see paragraph 0120, where Kanno describes that an output of mixer 67 is referred to as a base band signal I (in-phase) with a real axis, and an output of the mixer 68 is referred to as a base band signal Q(quadrature) with an imaginary axis). 
	Consider claim 20:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claim 1 above. Kanno discloses: lowpass filters that filter the in-phase and quadrature output signals from a baseband processor to generate the in-phase-derived control and quadrature-derived control signal to be used for the associated phase shifters (see Fig. 18 and paragraphs 0150-0152, where Kanno describes low-pass filters 71a and 72a that receive signals from quadrature mixers 67a and 68a, the outputs of the low-pass filters 71a and 72a are provided to phase shifters 73a and 74a), the baseband conversion processor including: a plurality of first mixers with each antenna having an associated first mixer (see Fig. 18 and paragraphs 0150-0152, where Kanno describes mixer 63a for the first antenna 61a and mixer 63b for the second antenna 61b); and a plurality of second mixers with each antenna having a second mixer (see Fig. 18 and paragraphs 0150-0152, where Kanno describes mixer 67a for the first antenna 61a and mixer 67b for the second antenna 61b). 
	Kanno does not specifically disclose: at least one reference signal recovery circuit. 
	Sasaki teaches: a reference signal recovery circuit (see Fig. 1 and paragraph 0061, where Sasaki describes that a band pass filter 160 extracts only a pilot signal component from a signal received by antenna 152).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: at least one reference signal recovery circuit, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).
	Consider claim 68:
Kanno in view of Sasaki and Cloutier discloses the MIMO system of claim 1 above. Kanno does not specifically disclose: the baseband conversion processor recovers the predetermined reference signal. 
Sasaki teaches: a baseband conversion processor recovers the predetermined reference signal (see Fig. 1 and paragraph 0061, where Sasaki describes that a band pass filter 160 extracts only a pilot signal component from the received base band signal generated by mixer 154 and band pass filter 156). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the baseband conversion processor recovers the predetermined reference signal, as taught by Sasaki to modify the method of Kanno in order to improve communication quality, as discussed by Sasaki (see paragraph 0027).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2003/0071925 A1) in view of Sasaki et al. (US 2008/0233879 A1) and Cloutier et al (US 2016/0329949 A1), as applied to claim 1 above, and further in view of Amano et al. (US 2004/0201415 A1).
	Consider claim 2:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claim 1 above. Kanno does not specifically disclose: the amplitude and phase compensation processor applies a baseband reference signal in the outputs from the baseband conversion processor as control signals to the analog phase shifters to further compensate for inter-antenna phase-shifts in the outputs from the baseband conversion processor.
	Amano teaches: a processor applies a baseband reference signal in outputs from a baseband conversion processor as control signals to analog phase shifters (see Fig. 1 and paragraph 0048, where Amano describes a control circuit 31 that receives digitized signal from reference signal generator circuit 30 and provides a signal to control analog phase shifter in circuit 25). 
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the amplitude and phase compensation processor applies a baseband reference signal in the outputs from the baseband conversion processor as control signals to the analog phase shifters to further compensate for inter-antenna phase-shifts in the outputs from the baseband conversion processor, as taught by Amano to modify the method of Kanno in order to have a stable circuit, as discussed by Lim (see paragraph 0048).

Claims 8, 9, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2003/0071925 A1) in view of Sasaki et al. (US 2008/0233879 A1) and Cloutier et al. (US 2016/0329949 A1), as applied to claim 6 above, and further in view of Steele et al. (US 2004/0029543 A1).
	Consider claims 8 and 57:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 6 and 55 above. Kanno discloses: control signals to a primary phase locked loop (see Fig. 18 and paragraphs 0150-0152, where Kanno describes a control section 79 that provides control signals to phase locked loop 64). 
	Kanno does not specifically disclose: a secondary phase locked loop array that receives signals from a subset of the plurality of antennas and wherein outputs from each secondary phase locked loop are summed and fed as control signals.
	Steele teaches:  a secondary phase locked loop array that receives signals from a subset of a plurality of antennas and wherein outputs from each secondary phase locked loop are summed and fed as control signals (see Fig. 1 and paragraphs 0025-0026, where Steele describes a bank of phase-locked loop (PLL) subunits 13 that receive signal from antenna 11, outputs of the PLL subunits 13 are input to a summing device 14).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a secondary phase locked loop array that receives signals from a subset of the plurality of antennas and wherein outputs from each secondary phase locked loop are summed and fed as control signals, as taught by Steele to modify the method of Kanno in order to improve interference rejection, as discussed by Steele (see paragraph 0007).
	Consider claims 9 and 58:
	Kanno in view of Sasaki, Cloutier and Steele discloses the MIMO system of claims 8 and 57 above. Kanno does not specifically disclose: the outputs from each phase locked loop are summed as a weighted sum. 
	Steele teaches:  the outputs from each phase locked loop are summed as a weighted sum (see Fig. 2 and paragraphs 0027-0028, where Steele describes that the respective outputs of the phase-locked loop (PLL) subunits are weighted by a complex weighting circuit 26).
 Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the outputs from each phase locked loop are summed as a weighted sum, as taught by Steele to modify the method of Kanno in order to improve interference rejection, as discussed by Steele (see paragraph 0007).

Claims 16 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2003/0071925 A1) in view of Sasaki et al. (US 2008/0233879 A1) and Cloutier et al. (US 2016/0329949 A1), as applied to claims 10 and 59 above, and further in view of Zirwas (US 2017/0331604 A1).
	Consider claims 16 and 65:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 10 and 59 above. Kanno does not specifically disclose: a sparse nature of wireless channels is exploited to ensure a large beamforming gain after the summed signal output. 
	Zirwas teaches: sparse nature of wireless channels is exploited to ensure a large beamforming gain after the summed signal output (see paragraph 0139, where Zirwas describes a wireless channel that is sparse due to the strong beamforming gains of massive MIMO arrays). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a sparse nature of wireless channels is exploited to ensure a large beamforming gain after the summed signal output, as taught by Zirwas to modify the method of Kanno to allow for a reduction in the number of CSI-RSs to the much smaller number of relevant channel components per UE, as discussed by Zirwas (see paragraph 0139).

Claims 17 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2003/0071925 A1) in view of Sasaki et al. (US 2008/0233879 A1) and Cloutier et al. (US 2016/0329949 A1), as applied to claims 12 and 61 above, and further in view of Zhang (US 9,071,474 B1).
	Consider claims 17 and 66:
	Kanno in view of Sasaki and Cloutier discloses the MIMO system of claims 12 and 61 above. Kanno does not specifically disclose: perform receive beamforming without digital channel estimation. 
	Zhang teaches: perform receive beamforming without digital channel estimation (see col. 16, lines 32-35, where Zhang describes a receiving device that does not utilize channel estimate in performing beamforming in a digital signal processing).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: perform receive beamforming without digital channel estimation, as taught by Zhang to modify the method of Kanno in order to better suppress interference, as discussed by Zhang (see col. 1, lines 41-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631